EXHIBIT 10.9

 

FOURTH AMENDMENT TO LICENSE AGREEMENT

 

This FOURTH AMENDMENT TO LICENSE AGREEMENT (this “Amendment”) is entered into as
of this 13th day of November, 2007 by and between Advanced Life Sciences
Holdings, Inc., a Delaware corporation (“ALS”), and Abbott Laboratories, an
Illinois corporation (“Abbott”) to amend the terms of that certain License
Agreement dated December 13, 2004 between Abbott and ALS (the “Agreement”).

 


BACKGROUND


 

A.                                   Abbott and ALS entered into the Agreement
on December 13, 2004.

 

B.                                     ALS has requested the right to practice
several Abbott patents related to the manufacture of Compound A.

 

C.                                   The parties wish to amend the Agreement to
allow ALS right to practice several Abbott patents related to the manufacture of
Compound A.

 

1.                                       Incorporation of Agreement. All
capitalized terms which are not defined herein shall have the same meanings as
set forth in the Agreement, and the Agreement, to the extent not inconsistent
with this Amendment, is incorporated herein by this reference as though the same
was set forth in its entirety. To the extent any terms and provisions of the
Agreement are inconsistent with the amendment set forth in Paragraph 2 below,
such terms and provisions shall be deemed superseded hereby. Except as
specifically set forth herein, the Agreement shall remain in full force and
effect and its provisions shall be binding on the parties hereto.

 

2.                                       Amendment of the Agreement.

 

a). Section 1.6 is hereby amended by inserting the following sentence prior to
the last sentence of Section 1.6:

 

“ALS shall hold in confidence and shall not directly or indirectly disclose or
provide to any third party Confidential Information pertaining to the patents
listed in Exhibit D without Abbott’s prior written consent. Notwithstanding the
forgoing, ALS may disseminate Confidential Information pertaining to the patents
listed in Exhibit D without Abbott’s prior written consent to those of its
employees, Affiliates, contractors, agents and sublicensees (if any) who have a
need therefore in carrying out their functions; provided, however, that such
employees, Affiliates, contractors, agents and sublicensees are bound by
confidentiality obligations covering such Confidential Information at least as
rigorous as those set forth herein and that ALS shall be responsible for any
breach of such confidentiality obligations.”

 

b). Article 2 is hereby amended as follows:

 

The original License Grant paragraph in the Agreement and later Amended in the
Second Amendment dated August 2, 2005, shall become paragraph “(a)”.

 

The following paragraph “(b)” shall be added as follows:

 

“(b)  Subject to the terms and conditions of this Agreement, Abbott hereby
grants to ALS a non-exclusive license to the patents listed in Exhibit D, with a
right to grant sublicenses, to make, use, and manufacture Compound A and
Product(s) containing Compound A, in the Territory. In the event that ALS wants
to use a third party to make, use, and manufacture Compound A and Product(s)
containing Compound A on behalf of ALS, ALS will provide thirty (30) days prior
written notice to Abbott informing Abbott of ALS’s intent to sublicense the
patents listed on Exhibit D to such third party for the manufacture of Compound
A and Product(s) containing Compound A.

 

c). Section 10.2, paragraph (a) is hereby amended to add subparagraph (iii).

 

Add Subparagraph (iii):

 

1

--------------------------------------------------------------------------------


 

“(iii)  If a third party infringes any patent listed in Exhibit D, Abbott has
the sole discretion, but not the obligation, to institute and prosecute an
action, lawsuit or other proceeding to abate or resolve such infringement by
settlement or otherwise. ALS, or its sublicensees, have no rights to enforce any
of the patents listed in Exhibit D. In the event that Abbott does institute an
action, lawsuit or other proceeding against a third party, ALS shall cooperate
fully if reasonably requested to do so by Abbott.”

 

d). Section 12.2 is hereby amended.

 

The original paragraph in Section 12.2 of the Agreement shall become paragraph
“(a)”.

 

The following paragraph “(b)” shall be added as follows:

 

“(b)  Abbott has the sole discretion as to the prosecution and maintenance of
all patents listed in Exhibit D. In the event that Abbott determines to abandon
any patent application that is included in Exhibit D or to no longer maintain
any patent that is included within Exhibit D, Abbott shall give ALS ninety (90)
days prior written notice before taking any action or inaction in furtherance of
such determination during which time ALS shall have the right but not the
obligation to assume the prosecution of such patent application or the
maintenance of such patent. Abbott and ALS shall consult and cooperate with each
other, and Abbott shall keep ALS reasonably informed, with respect to the
prosecution and maintenance of the patents listed in Exhibit D hereunder. Abbott
will provide ALS with copies of all material correspondence sent to or received
from the United States Patent and Trademark Office in connection with the
prosecution and maintenance of the patents listed in Exhibit D.

 

3.                                       Effectuation. The amendment to the
Agreement contemplated by this Amendment shall be deemed effective as of the
date first written above upon the full execution of this Amendment and without
any further action required by the parties hereto. There are no conditions
precedent or subsequent to the effectiveness of this Amendment.

 

4.                                       Counterparts. This Amendment may be
executed in two or more counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument. One or more counterparts of this Amendment may be delivered by
facsimile, with the intention that delivery by such means shall have the same
effect as delivery of an original counterpart thereof.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

 

ABBOTT

 

ADVANCED LIFE

LABORATORIES

SCIENCES HOLDINGS, INC.

 

 

 

By:

/s/ John Poulos

 

By:

/s/ Michael T. Flavin

 

Name:  John Poulos

Name:

Michael T. Flavin, Ph.D.

Its:       Group Vice President, Global Licensing and New

Business Development

Its:

Chairman and Chief Executive Officer

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

U.S. Patent No. 6,028,181  (Claims 8 and 9 only)

 

U.S. Patent No. 6,437106

 

U.S. Patent No. 6,579986

 

U.S. Patent No. 6,417,366

 

3

--------------------------------------------------------------------------------